Vinje, C. J.
The facts show that Mrs. Chase made an arrangement whereby she retained dominion and control of the certificate during life. She died retaining title to it, so there was no gift inter vivos. Her attempt to dispose of it after death fails because not in accordance with the statute relating to wills. The case falls under the principle announced in Warsco v. Oshkosh Sav. & T. Co. 183 Wis. 156, 196 N. W. 829, and is ruled by it.
If a person could lawfully direct payment of debts after death out of property owned by him at the time of death it would result in an annulment of the law of wills and the law relating to the settlement of estates of decedents. Directions for the payment of debts after death out of property owned and controlled by decedent at the time of death have a status no different from directions for a gift after death. Both must conform to the law relating to testamentary disposition of property or the settlement of estates of decedents.
The suggestion of the trial court that the written instructions left by Mrs. Chase with the bank having been signed by two witnesses in her presence constitute a will passing the property to Myrtle Lorrig cannot prevail. The parties did not intend to malee a will; it was not published as such, and it has never been admitted to probate, and so cannot form the basis 'for passing property by testamentary disposi*120tion. Such an instrument cannot be made a will by the mere addition of the signatures of two witnesses.
By the Court. — Judgment reversed, and cause remanded with directions to enter, judgment for plaintiff.